2022 IL 126705



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 126705)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                           SHANE LEWIS, Appellee.


                               Opinion filed June 24, 2022.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

         Chief Justice Anne M. Burke and Justices Garman and Overstreet concurred in
     the judgment and opinion.

        Justice Michael J. Burke dissented, with opinion, joined by Justices Theis and
     Carter.



                                        OPINION

¶1      Defendant Shane Lewis was charged with involuntary sexual servitude of a
     minor (720 ILCS 5/10-9(c)(2) (West 2014)), traveling to meet a minor (id. § 11-
     26(a)), and grooming (id. § 11-25(a)). At trial, defendant asserted the defense of
     entrapment. A jury found defendant guilty of the offenses, and the circuit court of
     Kane County sentenced him to six years’ imprisonment. On appeal, defendant
     argued that defense counsel was ineffective in presenting his entrapment defense
     where he failed to (1) object to the circuit court’s responses to two jury notes
     regarding the legal definition of “predisposed,” (2) object to the prosecutor’s
     closing argument mischaracterizing the entrapment defense and the parties’
     relevant burdens of proof, and (3) present defendant’s lack of a criminal record to
     the jury. The appellate court agreed and reversed defendant’s conviction, holding
     that defense counsel’s cumulative errors rendered the proceeding unreliable under
     Strickland v. Washington, 466 U.S. 668 (1984). 2020 IL App (2d) 170900, ¶ 59.
     The court remanded for a new trial, finding that the evidence was sufficient to retry
     defendant, for purposes of double jeopardy. Id. ¶ 60. For the following reasons, we
     affirm the judgment of the appellate court.


¶2                                   I. BACKGROUND

¶3        Defendant was charged by indictment with involuntary sexual servitude of a
     minor under section 10-9(c)(2) of the Criminal Code of 2012 (Code). 720 ILCS
     5/10-9(c)(2) (West 2014). He was also charged with the felony offense of traveling
     to meet a minor under section 11-26(a) of the Code (id. § 11-26(a)) and grooming
     under section 11-25(a) of the Code (id. § 11-25(a)). The case proceeded to a jury
     trial on July 31, 2017.


¶4                                      A. Jury Trial

¶5       The trial commenced, during which the following evidence was presented to
     the jury. Geoffrey Howard, a special agent with the United States Department of
     Homeland Security (DHS), testified that he coordinated a sting operation with the
     Aurora Police Department and that the goal of the undercover operation was to
     arrest multiple people on the demand side of human trafficking. The operation
     involved posting an advertisement for an escort on Backpage.com. He described
     Backpage.com (Backpage) as a website that had advertisements for various goods
     and services and had an adult services section. The phone number in the ad did not
     link to an actual phone but rather went into a software system that allowed multiple
     officers to read and respond to text messages. The program created a record of all



                                             -2-
     the messages. According to Howard, as a matter of protocol, the officers were to
     stop talking or texting with a suspect if the suspect wanted to have sex with an adult.
     Before posting the ad, agents reserved adjoining rooms at a hotel in Aurora, and in
     the “target room” an undercover agent posed as a mother who was offering her 14-
     and 15-year-old daughters for sex. Two surveillance cameras were set up, one in
     the hallway and the other in the “target room.”

¶6       Investigator Erik Swastek of the Aurora Police Department testified that he
     composed and posted the advertisement on January 8, 2015. He explained that to
     post a Backpage ad a person had to be 18 or older. The sting operation’s ad
     indicated that the escort was 18 years old. Swastek testified that the officers were
     instructed to respond that they were the mother of two minor girls, both available
     for sex in exchange for money.

¶7       The advertisement was titled “young warm and ready:).” The body of the ad
     read:

           “Its ssooooooo cold outside, come warm up with a hot little co ed. Im young,
        eager to please and more than willing to meet all your desires. come keep me
        warm and I promise to return the favor:O:):) ask about my two for one special

            text me at 630-five 2 four-four 8 four 8.

            100 donation for hh

            150 donation full hour

            Poster’s age: 18” 1

     The ad included a photo of an adult female appearing in cut-off jeans and a midriff-
     baring top with her face cropped off. See Appendix I.

¶8       Agent Spencer Taub of DHS testified that he was the assigned texter who
     responded to defendant’s texts beginning at 10:02 p.m. He pretended to be the




        1
         [Sic] throughout.




                                              -3-
mother offering her underage daughters for sexual services. The following text
message conversation 2 occurred:

         “[DEFENDANT]: Hey looking to get warm

         [TAUB]: hey—my girls could use some warming up 2 ;)

         [DEFENDANT]: What’s up with 2 girl. I only see pic of one?

         [TAUB]: no can’t post pix of my daughters, 2 risky

       [DEFENDANT]: HaHa. Well what’s the 2 girl special? And do u serve
    downers grove

         [TAUB]: no we r in aurora. infall only

       [DEFENDANT]: Well it’s not to far from me but to come out in this
    weather I would have to know what they look like. U don’t have to post a pic.
    U can text some

         [TAUB]: 200 for 2 grls

         [DEFENDANT]: That’s fine but I need to know what they look like

         [TAUB]: the 14 yrs is blond and 15 yrs is brunet—both r in sports

         [DEFENDANT]: wtf?? Not interested in minors. You crazy?

         [DEFENDANT]: I’m 32

         [DEFENDANT]: 18 is good but nothing under that too risky!!

         [TAUB]: as long as u r gentle and treat my girls good

         [TAUB]: I’m here to protect my grls

         [DEFENDANT]: Are you a female?

    2
      Much of the evidence in this case is in the form of text messages. There are numerous
grammatical, spelling and syntax errors in the messages. Because indicating each mistake with a
[sic] would be distracting and correcting all the errors posed the risk of altering the meaning of the
messages, we reproduce the messages in their original form.




                                                -4-
   [DEFENDANT]: Are u affiliated with the law or something?

   [TAUB]: yes

   [DEFENDANT]: Yes your with the law

   [TAUB]: ummm.. no.. r u?

   [DEFENDANT]: No.

    [DEFENDANT]: Are u affiliated with the law. I want to make this question
clear. Please answer in your next text

   [DEFENDANT]: I am not!!

   [DEFENDANT]: What if I just see u. Since your above 18

   [TAUB]: no—wat r u talking about? r u a cop? Ur txt sounds like u r

   [DEFENDANT]: No im not! But why wud u advertise their age when u
know that’s illegal under 18.

   [TAUB]: I said yes to being a female—u txt way 2 fast

   [DEFENDANT]: Haha sorry for fast text.

   [TAUB]: because I don’t want fricken cops at my f*** door

    [DEFENDANT]: I think naturally they are old enough but the law says they
are not.

   [TAUB]: i do 2—my girls want 2 do this

   [DEFENDANT]: Send me a pic

   [TAUB]: i won’t put them into sum thing they don’t wann do

   [DEFENDANT]: Ok where u at

   [TAUB]: haha my txts are cumin in so f*** up

   [TAUB]: im in aurora




                                  -5-
       [DEFENDANT]: Where you at. I’ll come only if your there watching

       [DEFENDANT]: I know aurora. Where at?

       [TAUB]: yea—i’ll watch—u b 2 ruf on my girls i’ll kick ur a***.

       [TAUB]: which one u want? 14 yr or 15, or both? Both is 200?

       [DEFENDANT]: What about u how much for u

       [TAUB]: not a ? both is 200

       [DEFENDANT]: How much for all 3 of u

       [TAUB]: I’m not in hun

       [DEFENDANT]: U sure this is safe?

       [DEFENDANT]: Ok tell me where to come

       [TAUB]: what u want?

       [DEFENDANT]: Both

       [TAUB]: k 14 yr old is shy- so b gentl. No anal, must wear condom

       [DEFENDANT]: No anal for sure and condom yes

       [DEFENDANT]: If she doesn’t want to she doesn’t have to

       [TAUB]: ok 88 and orchard

       [DEFENDANT]: Hotel?

       [TAUB]: i appreciate that. so just sex? if something else let me tell her

       [TAUB]: yes hotel

       [DEFENDANT]: On my way[.]’’

The next text exchange began at 11:02 p.m.

       “[DEFENDANT]: Ok I’m at exit.




                                       -6-
               [TAUB]: ok-we r at holiday inn txt when u r in lot.

               [DEFENDANT]: K in lot.

               [TAUB]: k room 311

               [DEFENDANT]: K[.]”

       This text occurred at 11:16 p.m.

¶9         In the video footage captured by the hallway surveillance camera, defendant
       exited the elevator. He then walked up and down the hallway for several minutes
       before knocking on the door of the “target room” at about 11:20 p.m.

¶ 10       Agent Melissa Siffermann of DHS was the undercover agent waiting in the
       “target room” to meet defendant. She posed as the mother of the two minor girls.
       When defendant arrived and knocked on the door, she invited him in. The
       audiovisual recording of their encounter was played for the jury, and a full
       transcript of their conversation was admitted into evidence. See Appendix II.

¶ 11        Siffermann testified that defendant was well dressed and very polite but seemed
       nervous. She indicated that defendant was hesitant and expressed his concern that
       this was some type of a “setup.” She told defendant that she “likes to meet the guys
       first just to make sure that they’re not *** crazy.” In addition, she told defendant
       he “look[ed] like a nice guy” and “seem[ed] like a good guy.” Siffermann also told
       defendant that, as their mother, she was “ok” with this, that she would “tell them
       it’s fine,” and that “they had a little bit of experience but obviously they’re not like,
       they’re not pros.” Siffermann testified that defendant stated that, “once a girl has
       her period, she’s ready for that kind of thing.” According to Siffermann, defendant
       used the term “schizzed.” The term means a person climaxes so intensely as to
       defecate on oneself. Defendant also described that the type of sex he would have
       with the girls as “porno sex.”

¶ 12      Eventually, defendant put $200 on a nightstand. At that point, around 11:25
       p.m., Siffermann proceeded to the bathroom. Seconds later, an arrest team entered
       and handcuffed defendant. He stated: “I told her I didn’t want anything to do with
       younger, young, young, that’s what I told her.”




                                                 -7-
¶ 13       When defendant was searched following his arrest, agents recovered his cell
       phone, a box of condoms, and $400. Agents also found an iPad in defendant’s car.
       Defendant was then transported to the police station, where he was interviewed by
       Aurora police officer Greg Christoffel. Defendant waived his Miranda rights (see
       Miranda v. Arizona, 384 U.S. 436 (1966)) and stated that he was in town for work
       and was feeling lonely, so he responded to three or four Backpage ads. He told
       Christoffel that he received a text message from someone that he believed to be the
       mother of 14- and 15-year-old females that were available for sex. He said he
       thought it was a typo but continued to respond out of curiosity. Defendant testified
       that he had no intention of having sex with underage girls.

¶ 14       Defendant consented to a search of his cell phone and iPad. The cell phone
       search revealed that, shortly before responding to the ad at issue here, defendant
       sent text messages to three other phone numbers. No inappropriate pictures of
       minors, no Internet searches for child pornography, and no evidence that defendant
       had tried to solicit a minor for sex on any other occasion were found on defendant’s
       electronic devices.

¶ 15       Defendant presented his entrapment defense and testified that, at the time of the
       offenses, he was 35 years old and lived in Pennsylvania, where he was the vice
       president of sales for a vacation rental company. On the date of the offenses, he was
       in town working at the company’s Downers Grove office and was staying at a hotel
       in Naperville. After finishing work that evening, defendant returned to the parking
       lot of his hotel and remained in his car. He was lonely and depressed because he
       and his wife had been separated for the past six months and he had spent the
       holidays alone. He began to search the Backpage website on his phone, which he
       had learned about from a fellow business traveler.

¶ 16       Defendant went to Backpage’s “adult services” section, checked a box
       acknowledging that the section was for adults only, and then clicked on a link that
       said “adult escort.” Defendant sent text messages in response to four ads and waited
       for a reply. He assumed that the ads involved adults because they were posted in
       the adults only section and listed the poster’s age as 18. He testified that, when he
       responded to the ads, he was looking for companionship. He was not seeking a
       minor and did not know that any of the ads involved minors.




                                               -8-
¶ 17       Defendant stated that, after exchanging a few texts with Taub, it became
       apparent to him that there was a sexual agenda. According to defendant, when Taub
       mentioned her underage daughters, he replied, and the transcript indicates that he
       sent four text messages in response to questions about his interest in minors:
       (1) “not interested in minors. You crazy?” (2) “18 is good but nothing under that
       too risky”; (3) “What if I just see u. Since your above 18”; and (4) “What about u
       how much for u.” Defendant stated that he did not believe that it is okay to have
       sex with girls that age. He tried to redirect the conversation and reiterated his
       interest in having sex with her, as she was an adult.

¶ 18       He testified that both Taub and Siffermann, while portraying the fictional
       mother, made him “feel somewhat comfortable” with the idea of paying for sex
       with the underage girls. The text transcript reveals the following statements were
       made by Taub: that “as long as u r gentle and treat my girls good,” “I’m here to
       protect my girls,” “my girls want 2 do this,” “they have a little bit of experience but
       obviously they’re not like, they’re not pros.”

¶ 19       Defendant testified that he had never had any desire as an adult to have sex with
       a minor and that he agreed to do so only because the agents “put an idea in [his]
       head that was never there before.” He stated that his memory was somewhat
       “foggy” about the night. Defendant also explained that, whenever he expressed
       reluctance or doubt, the agents diverted the conversation and complimented him.
       When asked about his comment that he “think[s] naturally [14- and 15-year-old
       girls] are old enough but the law says they are not,” he testified that he meant girls
       that age are “capable” of having sex because he went to school with girls who were
       pregnant at that age. Defendant stated that, when he told Siffermann and Christoffel
       that he came to the hotel because he was curious, he meant “curious about what’s
       going on,” not curious about what it would be like to have sex with two underage
       girls. He also denied using the term “schizzed.”

¶ 20       Defendant called four character witnesses. His sister, Krista Jackson, testified
       that she had never seen any inclination that defendant was interested in or
       predisposed to having sex with underage girls. Defendant’s 23-year-old niece,
       Tanisha Lewis, testified that she had lived with defendant for a while, that he had
       never expressed any interest in having sex with underage girls, and that he had no
       predisposition to do so. Kevin Carlson, a longtime friend and coworker, was with




                                                -9-
       defendant on the business trip. He testified that defendant had never talked about
       underage girls or behaved in a manner that would indicate a predisposition for or
       interest in having sex with underage girls. Another longtime friend and coworker,
       Adam Kaper, who had attended charity events and vacationed with defendant,
       testified that defendant had “never shown any want to be with an underage person.”


¶ 21                                B. Entrapment Instruction

¶ 22       Over the State’s objection, the circuit court granted defendant’s motion to
       instruct the jury on the defense of entrapment. The court instructed the jury as
       follows with defendant’s Illinois Pattern Jury Instruction, Criminal, No. 24-25.04
       (4th ed. 2000) (hereinafter IPI Criminal 4th No. 24-25.04):

              “It is a defense to the charge made against the defendant that he was
          entrapped, that is, that for the purpose of obtaining evidence against the
          defendant, he was incited or induced by a public officer to commit an offense.

              However, the defendant was not entrapped if he was predisposed to commit
          the offense and a public officer merely afforded to the defendant the opportunity
          or facility for committing an offense.”


¶ 23                           C. Jury Notes During Deliberations

¶ 24       During deliberations, the jury submitted three notes to the court. The first two
       notes were received at 12:37 p.m. The first note read: “Legal definition of incited
       and induced and predisposed.” The second note concerned a request for certain
       transcripts and is not at issue on appeal.

¶ 25       Addressing the first note, the prosecutor stated that she had recently read a
       decision (which she did not identify) that held that a defense attorney was not
       ineffective for agreeing not to provide further instructions to the jury in response to
       a similar question because the words at issue have common terms. The court noted
       that the IPI Criminal 4th No. 24-25.04 instructions do not define the terms and that
       it was not inclined to provide the jury with dictionary definitions. Defense counsel
       voiced no objection and did not submit a definition of any of the terms. The parties
       agreed with the court’s proposal to respond: “You have your instructions. Please




                                               - 10 -
       continue to deliberate.” The court handwrote the response on the note and returned
       it to the jury.

¶ 26       At 1:05 p.m., the court received a third note from the jury, which stated:
       “predisposition—what does this mean—please give defini[tion].” Again, defense
       counsel did not object and did not propose that the court further clarify the term
       “predisposition.” The court responded by writing on the note: “You have all of the
       instructions, please continue to deliberate.” The court then went into recess until
       the jury reached a verdict. The jury found defendant guilty of all three offenses.


¶ 27                                 D. Posttrial Proceedings

¶ 28       Defendant filed a motion for a new trial, claiming inter alia that the State did
       not prove beyond a reasonable doubt that he was not entrapped. The court denied
       the motion.

¶ 29      Following a sentencing hearing, the circuit court sentenced defendant to six
       years’ imprisonment on his conviction of involuntary sexual servitude of a minor
       and to two years on his conviction of traveling to meet a minor, to run concurrently.
       The grooming conviction merged into the conviction of traveling to meet a minor.


¶ 30                             E. Appellate Court’s Decision

¶ 31       On appeal from his convictions, defendant argued, inter alia, that defense
       counsel was ineffective for failing to (1) object to the circuit court’s responses to
       two jury notes regarding the legal definition of “predisposed,” (2) object to the
       prosecutor’s closing argument mischaracterizing the entrapment defense and the
       parties’ relevant burdens of proof, and (3) present defendant’s lack of a criminal
       record to the jury. The appellate court agreed. 2020 IL App (2d) 170900, ¶ 59.

¶ 32        The appellate court determined that “predisposition,” as understood in the
       entrapment context, focuses on the defendant’s mens rea before the exposure to
       government agents: “ ‘ “[P]redisposition is established by proof that the defendant
       was ready and willing to commit the crime without persuasion and before his or her
       initial exposure to government agents.’ ’ ” Id. ¶ 37 (quoting People v. Bonner, 385




                                              - 11 -
       Ill. App. 3d 141, 146 (2008), quoting People v. Criss, 307 Ill. App. 3d 888, 897
       (1999)).

¶ 33       The court reasoned that, to ensure that the jury properly understood the concept
       of predisposition despite having twice expressed confusion about it, the circuit
       court should have answered the jury’s question with reference to the readily
       available explanation of predisposition set forth in Bonner. Id. ¶ 39 (citing Bonner,
       385 Ill. App. 3d at 146). Defense counsel’s acquiescence and his failure to provide
       the Bonner definition to the court was an error that constituted deficient
       performance. Id. The court reasoned that there was no strategic justification for
       allowing a confused jury to potentially stray from the proper time frame. Id. ¶ 40.

¶ 34       In addition, relying on People v. Ramirez, 2012 IL App (1st) 093504, ¶ 43, the
       court reasoned that defendant’s lack of a criminal record was strong evidence
       demonstrating his lack of predisposition. 2020 IL App (2d) 170900, ¶ 43. The court
       also held that counsel’s failure to present exculpatory evidence (lack of a criminal
       record) was an obvious error and failure to function as defense counsel guaranteed
       by the sixth amendment. Id. ¶ 44.

¶ 35       The court observed that, during closing argument, the prosecutor told the jury
       that, “ ‘[i]f you find that the police did incite or induce him, then you can look at
       the next step,’ ” which was predisposition. Id. ¶ 46. The court found that the State
       was attempting to shift its burden of proof to defendant. Id. ¶ 47. The jury did not
       have to “find inducement” for defendant’s entrapment defense to prevail; rather,
       the State’s evidence had to disprove that defendant was entrapped beyond a
       reasonable doubt. Id.

¶ 36       Also, during the closing argument regarding predisposition, the prosecutor
       stated that “ ‘what we have to prove is that [defendant] was willing to do this and
       the opportunity was there.’ ” Id. ¶ 48. The court explained that the State was
       required to prove beyond a reasonable doubt that defendant was willing to commit
       the crime without persuasion and before his initial exposure to government agents.
       Id. The court determined that defense counsel should have objected to any argument
       that failed to pinpoint the proper time frame for the predisposition analysis. Id.

¶ 37      The court recognized that the effect of the State’s burden-shifting inducement
       argument and the jury’s confusion over predisposition was further compounded by




                                              - 12 -
       defense counsel’s failure to inform the jury that defendant had no criminal history.
       Id. ¶ 58. Additionally, during closing argument, the State told the jurors that the
       instructions contained “ ‘a lot of legal words *** that [p]robably a good contract
       attorney *** might be able to figure out what they all are.’ ” Id. ¶ 59. The court
       found this characterization of the instructions “unfortunate” in that it suggested to
       the jurors that the salient terms might be beyond their understanding. Id. The court
       held that the cumulative effect of counsel’s errors constituted deficient performance
       and rendered the proceeding unreliable under Strickland, 466 U.S. 668. 2020 IL
       App (2d) 170900, ¶ 59.

¶ 38       The court reversed defendant’s convictions and remanded the matter to the
       circuit court for a new trial. Id. The court assessed the sufficiency of the evidence
       to determine whether it sufficed for double jeopardy purposes, and after reviewing
       the record in the light most favorable to the State, it concluded that the evidence
       was sufficient to support the jury’s verdicts beyond a reasonable doubt. Id. ¶ 60.
       We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Oct. 1,
       2020).


¶ 39                                     II. ANALYSIS

¶ 40                      A. Ineffective Assistance of Defense Counsel

¶ 41       The State argues that the appellate court erred in granting relief on defendant’s
       ineffective assistance of counsel claim. Specifically, the State maintains that
       defense counsel competently presented defendant’s entrapment defense and,
       therefore, could reasonably acquiesce to the circuit court’s responses to the jury
       questions regarding the legal definition of predisposed. The State also maintains
       that defense counsel reasonably did not object to the prosecutor’s closing argument
       because counsel could be confident that the court would correctly instruct the jury
       following closing arguments. In addition, the State argues that defense counsel
       reasonably believed it was not necessary to introduce evidence of defendant’s lack
       of a criminal history because he did elicit testimony that defendant had never been
       involved in sex with minors and presented four character witnesses on defendant’s
       behalf. Alternatively, the State contends that, based on the strength of its case,
       defendant suffered no prejudice because there is no reasonable probability that




                                              - 13 -
       defense counsel’s alleged errors affected the jury’s assessment of inducement and
       predisposition.

¶ 42       Defendant responds that defense counsel’s cumulative errors support his claim
       of ineffective assistance of counsel. Defendant points out that the appellate court
       properly found that he was prejudiced by defense counsel’s errors in presenting his
       entrapment defense. Defendant requests cross-relief, arguing (1) that the State
       failed to prove beyond a reasonable doubt that he was not entrapped into
       committing the offenses, (2) that he was not guilty of involuntary sexual servitude
       of a minor where that statute applies to sex traffickers, not to patrons, and (3) his
       conviction and sentence for involuntary sexual servitude of a minor should be
       vacated because the statute violated the proportionate penalties clause of the Illinois
       Constitution.


¶ 43                                1. The Strickland Standard

¶ 44        The United States and Illinois Constitutions guarantee criminal defendants the
       right to the effective assistance of counsel. U.S. Const., amends. VI, XIV; Ill. Const.
       1970, art. I, § 8; Strickland, 466 U.S. at 685-86; People v. Albanese, 104 Ill. 2d 504,
       525-26 (1984). Claims that counsel provided ineffective assistance are evaluated
       under the familiar two-pronged standard set forth in Strickland, 466 U.S. at 687-
       88. To prevail on an ineffective assistance of counsel claim, a defendant must show
       that (1) counsel’s performance fell below an objective standard of reasonableness
       and (2) counsel’s deficient performance resulted in prejudice. Id. at 687. Under the
       first prong, defendant must overcome the presumption that, under the
       circumstances, the challenged action might be considered sound trial strategy. Id.
       at 689. Strickland instructs that counsel is strongly presumed to have rendered
       adequate assistance and made all significant decisions in the exercise of reasonable
       professional judgment. Id. at 690.


¶ 45                                  2. Strickland Prejudice

¶ 46      “In assessing prejudice under Strickland, the question is not whether a court can
       be certain counsel’s performance had no effect on the outcome or whether it is
       possible a reasonable doubt might have been established if counsel acted




                                               - 14 -
       differently.” People v. Johnson, 2021 IL 126291, ¶ 54 (quoting Harrington v.
       Richter, 562 U.S. 86, 111 (2011)). Instead, Strickland asks whether it is “reasonably
       likely” the result would have been different. Strickland, 466 U.S. at 696. A
       defendant must show that there is a reasonable probability that, but for counsel’s
       unprofessional errors, the result of the proceeding would have been different. Id. at
       693. A reasonable probability is a probability sufficient to undermine confidence
       in the outcome. Id. at 694. Strickland requires a defendant to “affirmatively prove”
       that prejudice resulted from counsel’s errors. Id. at 693.


¶ 47                                 3. Standard of Review

¶ 48       The performance and prejudice components of an ineffective assistance inquiry
       present mixed questions of law and fact. However, our standard of review for
       determining whether a defendant’s sixth amendment right to the effective
       assistance of counsel was denied is ultimately de novo. Johnson, 2021 IL 126291,
       ¶ 52 (citing People v. Hale, 2013 IL 113140, ¶ 15).


¶ 49                            4. Relevant Statutory Provisions

¶ 50                                     (a) Trafficking

¶ 51      Section 10-9(c)(2) of the Code provides:

          “A person commits involuntary sexual servitude of a minor when he or she
          knowingly recruits, entices, harbors, transports, provides, or obtains by any
          means, or attempts to recruit, entice, harbor, provide, or obtain by any means,
          another person under 18 years of age, knowing that the minor will engage in
          commercial sexual activity, a sexually-explicit performance, or the production
          of pornography, or causes or attempts to cause a minor to engage in one or more
          of those activities and:

              ***

             (2) there is no overt force or threat and the minor is under the age of 17
          years[.]” 720 ILCS 5/10-9(c)(2).




                                              - 15 -
¶ 52                                       (b) Entrapment

¶ 53       Section 7-12 of the Code provides:

               “A person is not guilty of an offense if his or her conduct is incited or
           induced by a public officer or employee, or agent of either, for the purpose of
           obtaining evidence for the prosecution of that person. However, this Section is
           inapplicable if the person was pre-disposed to commit the offense and the
           public officer or employee, or agent of either, merely affords to that person the
           opportunity or facility for committing an offense.” (Emphasis added). Id. § 7-
           12.


¶ 54                           B. Defense Counsel’s Ineffectiveness

¶ 55       We now turn to the State’s contention that defense counsel was effective where
       he (1) did not offer a definition of “predisposed” in response to the jury’s first and
       third notes asking for a legal definition, (2) did not object to the prosecutor’s closing
       argument explaining the relationship between the inducement and predisposition
       elements, and (3) did not present evidence of defendant’s lack of a criminal record
       to the jury. We disagree.


¶ 56                   1. Defense Counsel Erred When He Failed to Insist
                          That the Court Provide the Legal Definition of
                         Material Terms in the Entrapment Instruction in
                                 Response to the Jury’s Questions

¶ 57       The State contends that defense counsel reasonably did not offer a definition of
       “predisposed” in response to the jury’s requests for clarification. The State
       maintains that counsel could have concluded that considering the time frame
       between defendant’s initial exposure to the government agents and his commission
       of the crimes, advising the jury of the temporal focus of predisposition was
       unnecessary. The State further contends that a definition was unwarranted because
       the pattern jury instructions did not include a definition of “predisposed,” where it
       has a commonly understood meaning.




                                                - 16 -
¶ 58       Generally, jurors are entitled to have their questions answered. People v. Childs,
       159 Ill. 2d 217, 228 (1994); People v. Reid, 136 Ill. 2d 27, 39 (1990). When the
       jury asks a question on a point of law, when the original instructions are incomplete,
       or when the jurors are manifestly confused, the court has a duty to answer the
       question and clarify the issue in the minds of the jurors. Childs, 159 Ill. 2d at 229;
       Reid, 136 Ill. 2d at 39. Further, under certain circumstances, a circuit court has the
       duty to answer a jury’s question even if the jury received proper instructions. Reid,
       136 Ill. 2d at 39 (citing People v. Flynn, 172 Ill. App. 3d 318, 323 (1988)). When a
       jury makes explicit its difficulties, the court should resolve them with specificity
       and accuracy. Bollenbach v. United States, 326 U.S. 607, 612-13 (1946); People v.
       Caballero, 102 Ill. 2d 23, 42 (1984). The failure to answer or the giving of a
       response that provides no answer to the question of law posed has been held to be
       prejudicial error. Childs, 159 Ill. 2d at 229; People v. Shannon, 206 Ill. App. 3d
       310, 317 (1990) (finding circuit court’s abuse of discretion by choosing not to
       respond to jury’s confusion regarding the charges against defendant arising from
       the facts); People v. Bryant, 176 Ill. App. 3d 809, 812-13 (1988) (trial court erred
       by failing to properly exercise its discretion when it refused a jury request for a
       copy of the trial transcript); Flynn, 172 Ill. App. 3d at 324 (holding that, where the
       jury expressed confusion on points of law and the court did not clarify the questions
       in the minds of the jurors, the court’s action prejudiced and deprived the defendant
       of a fair trial and was reversible error); People v. Brouder, 168 Ill. App. 3d 938,
       946-48 (1988) (same).

¶ 59       We observe that in People v. Landwer, 279 Ill. App. 3d 306, 315-16 (1996), an
       entrapment case, the jury requested the definition of the word “originated.” The
       court noted that the word “originated” appeared in the pattern instruction that was
       given to the jury and in the statute defining the entrapment defense. The appellate
       court observed that courts have previously held that a jury’s request for a definition
       of a word contained in a jury instruction is a question of law. Id. at 316 (citing
       People v. Kamide, 254 Ill. App. 3d 67, 72 (1993), and People v. Lovelace, 251 Ill.
       App. 3d 607, 619 (1993)). The court recognized that, although the legal definition
       and the common meaning of “originated” are the same, this did not transform the
       question into one of fact. Id. at 315. The court explained that, while the meaning of
       the word “originated” may seem obvious to us, the record clearly indicates that the
       jurors were, indeed, confused. Id. The court held that the trial court’s error was not
       harmless. Id. at 317.



                                               - 17 -
¶ 60        Similarly, in the case under review, during its deliberations, the jury sent its
       first written question to the court that read, “Legal definition of incited and induced
       and predisposed.” The court noted that the IPI Criminal 4th No. 24-25.04
       instructions did not define the terms, and it declined to provide the jury with
       dictionary definitions. Defense counsel did not tender a definition of the terms or
       object. In fact, defense counsel acquiesced to the court’s response: “You have all
       of your instructions, please continue to deliberate.” Just under 30 minutes later, the
       jury, in a third written question, again asked, “Predisposition—what does this
       mean—please give definition.” Again, defense counsel did not object or tender the
       “legal definition” of predisposition as set forth in Bonner. According to Bonner,
       predisposition means whether the defendant was willing to commit the crime before
       the defendant’s initial exposure to government persuasion. Bonner, 385 Ill. App.
       3d at 146. The court repeated its response that “[y]ou have all of the instructions,
       please continue to deliberate.”

¶ 61       The State contends that defense counsel’s acquiescence to the circuit court’s
       responses was objectively reasonable considering the decision in People v.
       Sanchez, 388 Ill. App. 3d 467 (2009). In Sanchez, the appellate court determined
       that, when words in a jury instruction have a commonly understood meaning, the
       court need not define them with additional instructions, especially where the pattern
       jury instructions do not state that an additional definition is necessary. Id. at 477-
       78. The Sanchez jury asked for the definitions of “predisposed,” “incite,” and
       “induce,” and the appellate court found that counsel was effective for agreeing to
       the court’s response that the jury had been given all the instructions and to continue
       deliberating. Id. The court also found that the definitions were unnecessary because
       defendant’s entrapment defense lacked merit. Id. at 475. We find the State’s
       reliance on Sanchez is misplaced.

¶ 62       In Sanchez, the defendant was charged with possession of a controlled
       substance with intent to deliver. Id. at 474. The defendant raised the defense of
       entrapment. Id. However, the State rebutted the entrapment defense with the
       admissions the defendant made in his written confession, with his testimony at trial,
       and with the affidavit attached to his pretrial motion, which showed the defendant
       was willing and able to commit the offense without persuasion before his initial
       exposure to government agents. Id. After addressing the evidence of the defendant’s
       predisposition, the court determined that the evidence was not close and that his




                                               - 18 -
       entrapment defense was without merit. Id. at 475. The Sanchez court resolved the
       ineffective assistance claim based on the facts in that case, which established that
       the defendant had a predisposition to sell drugs without government persuasion. Id.
       We agree with the appellate court’s reasoning that Sanchez did not address the
       distinction between the common understanding of predisposed and its narrower
       meaning in criminal entrapment cases, which require the jury to consider the
       temporal issues associated with predisposition: the conduct of the defendant prior
       to making contact with the government agents. 2020 IL App (2d) 170900, ¶ 39.
       Because the defendant here had a viable entrapment defense since he had no
       criminal history and no predisposition to commit the offenses, we find the facts are
       different and Sanchez should not be followed.

¶ 63       In addition, it should be noted that the jury made a request for the definition of
       “incited” and “induced.” It should be further noted that both terms appear in section
       7-12 of the Code (720 ILCS 5/7-12 (West 2014)) and in the entrapment instruction
       (IPI Criminal 4th No. 24-25.04). By requesting a “legal definition,” the jury was
       making it explicitly clear that it was having difficulty understanding the material
       terms in the instruction. See Bollenbach, 326 U.S. at 612-13. The terms must be
       understood in order for the jury to determine whether the government entrapped a
       defendant. Once defendant testified and presented his entrapment defense and the
       jury was given the IPI Criminal 4th No. 24-25.04, the jury, in order to find the
       defendant guilty beyond a reasonable doubt, was required to determine (1) whether
       the State “incited” or “induced” defendant to commit the offenses and (2) whether
       defendant was “predisposed” to commit the offenses and the government merely
       afforded him the opportunity to commit the offenses.

¶ 64       The term “predisposed” focuses upon whether the defendant was an “unwary
       innocent” or instead an “unwary criminal” who readily availed himself of the
       opportunity to perpetrate the offense. Mathews v. United States, 485 U.S. 58, 63
       (1988) (citing United States v. Russell, 411 U.S. 423, 433, 436 (1973); Sherman v.
       United States, 356 U.S. 369, 372 (1958)). Predisposition is measured prior to the
       government’s attempts to persuade the defendant to commit the crime. Jacobson v.
       United States, 503 U.S. 540, 553 (1992); United States v. Kaminski, 703 F.2d 1004,
       1008 (7th Cir. 1983) (finding that predisposition is, by definition, the defendant’s
       state of mind and inclination before exposure to government action). Therefore, the
       determination of predisposition is based on whether defendant was ready and




                                               - 19 -
       willing to commit the crime without persuasion and before his initial exposure to
       government agents. Bonner, 385 Ill. App. 3d at 146; Criss, 307 Ill. App. 3d at 897.

¶ 65        Thus, the relevant time frame for assessing a defendant’s predisposition comes
       before he has had any contact with government agents and focuses on the evidence
       of defendant’s conduct and state of mind prior to his contact with the officers.
       Jacobson, 503 U.S. at 553; United States v. Poehlman, 217 F.3d 692, 703 (9th Cir.
       2000). While conduct and statements made by a defendant after contact by
       government agents may be relevant in determining defendant’s predisposition, the
       critical temporal focus is defendant’s conduct and state of mind prior to government
       contact. Jacobson, 503 U.S. at 553; Kaminski, 703 F.2d at 1008; Poehlman, 217
       F.3d at 704-05 (finding that only those statements that indicate a state of mind
       untainted by the government’s inducement are relevant to show predisposition);
       Bonner, 385 Ill. App. 3d at 146.

¶ 66       In the case at bar, the relevant temporal time frame involves defendant’s
       conduct and statements prior to texting or making contact with the government
       agents. Thus, in order to determine whether defendant was predisposed to commit
       the crimes, the jury should have focused on evidence of defendant’s conduct and
       state of mind prior to responding to the government’s ad soliciting dates for an 18-
       year-old woman. While defendant presented evidence that, prior to exchanging text
       messages with the government, (1) he had no images of minors on his cell phone,
       (2) he had no images of minors on his computer, and (3) four character witnesses
       testified he exhibited no interest in having sex with minors, his attorney failed to
       present evidence that he had no criminal record.

¶ 67        Although the term “predisposed” has a common meaning, the record clearly
       establishes that there were two jury questions that requested a definition for
       predisposed. Two jury questions within a span of 28 minutes indicate that the jurors
       were confused and should have been provided with a “legal definition.” See Childs,
       159 Ill. 2d at 229; Landwer, 279 Ill. App. 3d at 315; Kamide, 254 Ill. App. 3d at 72;
       Brouder, 168 Ill. App. 3d at 946-48 (when a jury manifests confusion or doubt, it
       is the trial court’s duty to reinstruct on any question of law giving rise to that doubt
       or confusion). Finally, two jury questions requesting a definition for three material
       words in the entrapment instruction make it explicit that the jury was having
       difficulty with the two questions that were presented in the instruction: (1) did the




                                                - 20 -
       government incite or induce defendant, and (2) was defendant predisposed to
       commit the offense before being subjected to the government agent’s influence?

¶ 68       Additionally, the prosecutor stated in closing that the entrapment instruction
       contained “legal words” that only a good contract attorney would understand. This
       remark added to the jury’s confusion leading to their questions for “legal
       definitions.” See People v. Lowry, 354 Ill. App. 3d 760, 768 (2004) (citing Childs,
       159 Ill. 2d at 228-29 (holding that failing to respond to a question asked by a jury,
       or responding in a way that fails to answer the question, may be as prejudicial as a
       response that is inaccurate, misleading, or likely to direct a verdict one way or
       another)); see also People v. Coots, 2012 IL App (2d) 100592, ¶ 45 (holding that
       reversible error can occur when the jury asks the court to define a key term used in
       the instructions and the court refuses the request).

¶ 69       As the appellate court observed, there is no strategic basis for allowing a
       confused jury to potentially stray from the proper time frame—the time before
       defendant’s exposure to government agents’ persuasion—in deciding whether
       defendant was predisposed to commit the offenses he otherwise admitted
       committing. 2020 IL App (2d) 170900, ¶ 40. Additionally, we find that there can
       be no trial strategy in allowing legal terms to go undefined when a jury is confused
       and shows a lack of understanding of the legal terms in the entrapment instruction
       that must be analyzed to determine whether the State met its burden of establishing
       that defendant was not entrapped. See Lowry, 354 Ill. App. 3d at 766 (finding that
       counsel’s agreeing that no additional instruction was needed in response to a
       confused jury’s question, because the term has a plain meaning within the jury’s
       common knowledge, cannot be excused as mere trial strategy).

¶ 70       The jury’s two notes, sent in quick succession, established that it was confused
       and in need of the court’s guidance. Counsel erred when he failed to ask the court
       to define the legal terms in the jury’s questions to alleviate their confusion, and
       counsel’s error resulted in the jury being improperly instructed on how to apply the
       legal terms to the facts and prevented them from analyzing the evidence to
       determine defendant’s guilt.

¶ 71       We find that the court’s responses to the jury’s questions were prejudicial error
       and an abuse of the court’s discretion. See Childs, 159 Ill. 2d at 229 (finding that
       the giving of a response that provides no answer to the question of law posed has



                                              - 21 -
       been held to be prejudicial error); Reid, 136 Ill. 2d at 39 (finding that under certain
       circumstances, a court has the duty to answer a jury’s questions). Accordingly,
       defense counsel’s acquiescence and failure to challenge the court’s answers to the
       jury’s questions was one of multiple errors that substantiates defendant’s
       ineffective assistance of counsel claim.


¶ 72                          2. Defense Counsel Erred When He
                             Failed to Object to the State’s Closing
                             Argument That Misstated the Issues to
                          Be Analyzed by a Jury in an Entrapment Case

¶ 73        The State contends that defense counsel reasonably did not object to the
       prosecutor’s closing argument concerning the relationship between the inducement
       and the predisposition elements of an entrapment defense. In the State’s view, to
       the extent that the comments could be interpreted as implying that defendant had to
       prove that he was induced, rather than requiring the State to prove defendant was
       not induced, defense counsel could be confident that the court would correctly
       instruct the jury following closing arguments. In addition, the State maintains that
       its closing argument reflected that an entrapment defense consists of two separate
       elements: (1) government incitement and (2) defendant’s lack of predisposition to
       commit the crime. According to the State, it may rebut the entrapment defense by
       proving either (1) that defendant was not induced to commit the offense or (2) that
       he was predisposed to do so. However, once defendant sufficiently raises an
       entrapment defense, the entrapment statute requires the State to prove (1) defendant
       was predisposed and (2) the government agents merely afforded him the
       opportunity or facility for committing the offenses. 720 ILCS 5/7-12 (West 2014).

¶ 74       The State relies on United States v. Mayfield, 771 F.3d 417, 434-35 (7th Cir.
       2014), to support its contention that courts that have interpreted the similar
       entrapment defense under federal law have held that inducement means
       government solicitation of the crime plus some other government conduct. This
       creates a risk that a person who would not commit the crime if left to his own
       devices will do so in response to the government’s efforts. The State contends that
       the Mayfield court correctly found that the government can defeat an entrapment
       defense by proving that the defendant was predisposed to commit the crime or that




                                               - 22 -
       there was no government inducement. See id. at 440. We find that the State’s
       reliance on Mayfield is misplaced.

¶ 75        First, we observe that, as a general principle, decisions of the United States
       district courts and the circuit courts of appeals are not binding upon state courts.
       People v. Fields, 135 Ill. 2d 18, 72 (1990). Second, we observe that the Mayfield
       decision was not addressing the government’s burden after it had shifted to them at
       trial but was addressing whether the defendant had met his burden by presenting
       evidence of entrapment thereby entitling him to a jury instruction on entrapment.
       Id. at 420.

¶ 76       The United States Supreme Court announced the majority view that a valid
       entrapment defense has two related elements: (1) government inducement of the
       crime and (2) a lack of predisposition on the part of the defendant to engage in the
       criminal conduct. Mathews, 485 U.S. at 63 (citing Russell, 411 U.S. at 435-36, and
       Sorrells v. United States, 287 U.S. 435 (1932)). Although the defense has two key
       elements—government inducement and lack of predisposition—the elements are
       conceptually related. Id.; Sherman, 356 U.S. at 372-73. The two elements of the
       entrapment defense are related in that inducement is evidence bearing on
       predisposition: the greater the inducement, the weaker the inference that the
       defendant was predisposed to commit the crime. Russell, 411 U.S. at 430-32.

¶ 77        Illinois holds the same view that a valid entrapment defense consists of
       government incitement of the crime and a lack of predisposition on the part of the
       defendant. People v. Placek, 184 Ill. 2d 370, 380-81 (1998); People v. Cross, 77
       Ill. 2d 396, 405 (1979). In addition, section 7-12 of the Code provides that
       entrapment “is inapplicable if the person was predisposed to commit the offense
       and the [government agent] merely affords to that person the opportunity or facility
       for committing an offense.” (Emphasis added.) 720 ILCS 5/7-12 (West 2014).
       Thus, the State was required to rebut defendant’s entrapment defense by presenting
       evidence that (1) defendant was predisposed to commit the offenses and (2) the
       government agents merely afforded to him the opportunity or facility for
       committing the offenses. See id.

¶ 78       We find that the prosecutor’s closing argument was misleading and the jury was
       confused, as evidenced by its three questions. The prosecutor stated that, “if you
       find that the police did incite or induce [defendant], then you can look at the next



                                              - 23 -
       step,” indicating predisposition. Here, the court found that defendant had presented
       sufficient evidence of the government’s incitement and inducement to give the
       entrapment instruction, which shifted the burden to the State to rebut the entrapment
       defense with evidence that (1) defendant was predisposed to commit the offenses
       and (2) the government agents merely afforded to him the opportunity or facility
       for committing the offenses. See id. When addressing whether defendant was
       predisposed, one of the factors to be considered includes the type and nature of the
       inducement, as well as the manner in which it was applied. Ramirez, 2012 IL App
       (1st) 093504, ¶ 38. Once defendant presented his entrapment defense, the State had
       to prove (1) defendant’s predisposition to commit the offenses and (2) the
       government agents merely afforded to him the opportunity or facility for
       committing the offenses. See Mathews, 485 U.S. at 62-63 (holding that a valid
       entrapment defense has two related elements: government inducement and a lack
       of predisposition on the part of the defendant to engage in the criminal conduct
       (citing Sorrells, 287 U.S. 435)).

¶ 79       In addition, the prosecutor stated in closing that “what we have to prove is that
       defendant was willing to do this, and the opportunity was there.” This misstatement
       of the predisposition element omitted reference to the temporal focus of the analysis
       and created the danger that the jury would not be directed to the critical time frame:
       defendant’s conduct during the period prior to the government’s posting the ad and
       exchanging text messages to persuade defendant to commit the crimes.
       Consequently, by failing to object to the State’s closing argument, defense counsel
       permitted the State to mislead the jury about what it had to prove to establish
       defendant’s guilt beyond a reasonable doubt. Accordingly, defense counsel’s
       second error prejudiced defendant and further substantiates his claim of ineffective
       assistance of counsel.


¶ 80                     3. Defense Counsel Erred When He Failed to
                           Present Evidence That Defendant Had No
                      Criminal Record, Which Would Have Corroborated
                             Defendant’s Claim That He Was Not
                             Predisposed to Commit the Offenses




                                               - 24 -
¶ 81       The State argues that defense counsel reasonably believed it was not necessary
       to introduce evidence of defendant’s lack of criminal history because defendant did
       elicit testimony that he had never been involved or attempted to have sex with
       minors and he presented four character witnesses who testified about defendant’s
       good character. In addition, there was evidence at trial that defendant’s cell phone
       and computer showed no signs of searches for sex with minors or pornographic
       images.

¶ 82       It is well established that a defendant’s prior criminal record or lack thereof is
       among the factors that are most relevant in assessing a defendant’s predisposition
       to commit an offense. Ramirez, 2012 IL App (1st) 093504, ¶ 43; Criss, 307 Ill. App.
       3d at 897-98. Although there was evidence that defendant had no history of
       involvement with or attempting to have sex with minors, informing the jury that
       defendant also had no criminal history was direct evidence that would have
       corroborated defendant’s argument to the jury that he was not predisposed to
       commit the charged offenses or any other offense before meeting the government
       agent in the hotel room. Defendant’s lack of a criminal record was compelling
       evidence showing his lack of predisposition, and counsel’s error in failing to present
       this evidence was objectively unreasonable because it prevented the jury from
       considering evidence that established defendant’s entrapment defense: that he was
       not predisposed to have sex with minors. See Criss, 307 Ill. App. 3d at 899 (holding
       that the trial court erred in excluding evidence of defendant’s lack of a criminal
       record). Finally, it is axiomatic that good trial strategy does not exclude exculpatory
       evidence.


¶ 83                         C. Strickland Prejudice Resulted From
                              Counsel’s Cumulative Errors, Which
                             Constituted Deficient Performance and
                                 Established His Ineffectiveness

¶ 84       Defendant was prejudiced by defense counsel’s three errors, which constituted
       deficient performance. Strickland prejudice is defined as “a reasonable probability
       that, but for counsel’s unprofessional errors, the results of the proceeding would
       have been different.” Strickland, 466 U.S. at 694. The appellate court succinctly
       stated that




                                               - 25 -
          “the effect of the State’s burden-shifting inducement argument and the jury’s
          confusion over predisposition was further compounded by defense counsel’s
          failure to inform the jury that defendant had no criminal history—a fact that
          would have bolstered the argument that defendant was not predisposed to
          commit the offenses before his exposure to government agents.” 2020 IL App
          (2d) 170900, ¶ 58.

¶ 85       The cumulative effect of defense counsel’s three errors established his deficient
       performance: (1) allowing jury confusion by failing to provide the legal definitions
       of material terms in the entrapment instruction, (2) failing to object to the State’s
       closing argument that misstated the issues to be decided by the jury in the
       entrapment instruction, and (3) failing to present evidence of defendant’s lack of a
       criminal history that would have established that defendant was not predisposed to
       commit the offenses, an issue in the entrapment instruction. Counsel’s three errors
       prejudiced defendant and rendered the jury’s deliberations and verdict unreliable
       under Strickland, 466 U.S. at 685-86. 2020 IL App (2d) 170900, ¶ 59.


¶ 86                   D. The State’s Alternative Arguments Lack Merit

¶ 87       Alternatively, the State maintains that, based on the strength of its case,
       defendant suffered no prejudice from defense counsel’s alleged errors. The State
       insists that the evidence demonstrated (1) that defendant was not induced to commit
       the charged offenses and (2) that the evidence established that defendant was
       predisposed to commit the charged offenses because he was ready and willing to
       commit the crimes without government persuasion.


¶ 88                     1. Whether Defendant Was Induced to Commit
                        the Charged Offenses Is a Question of Fact for a
                                    Properly Instructed Jury

¶ 89       The State maintains that the evidence demonstrated that defendant was not
       induced to commit the charged offenses because the government agents involved
       in the sting operation did no more than initiate and afford defendant the opportunity
       to commit the offenses. The State contends that the time frame, from introduction
       of the offenses until defendant’s capitulation, is evidence that government agents




                                              - 26 -
       did not induce defendant. The State points out that defendant’s text exchanges with
       Taub and conversations with Siffermann do not constitute the type of government
       conduct that is typically deemed inducement. We disagree.

¶ 90       The State relies on Jacobson, 503 U.S. at 553, and Poehlman 217 F.3d at 702,
       for the proposition that a longer time frame and continuous interaction over an
       extended period is necessary to establish inducement. In Jacobson, 503 U.S. at 553,
       the government conceded inducement in a child pornography prosecution where
       undercover agents devoted 30 months to convince the defendant that he had the
       right to engage in behavior proscribed by law. In Poehlman, over the course of six
       months and numerous e-mail messages, an undercover agent played on the
       defendant’s need for an adult relationship and manipulated him into agreeing to
       serve as a sexual mentor to her underage daughters and have sexual relationships
       with them. 217 F.3d at 699-700.

¶ 91       The amount of time the government interacts with a defendant is not
       determinative of whether the government incited or induced the defendant to
       commit a crime. In fact, in Sorrells, 287 U.S. at 439-40, the relevant time frame
       from introduction of the crime by a government agent to commission by the
       defendant did not exceed 90 minutes. In Sorrells, a prohibition agent, after
       confirming that both he and the defendant were veterans of World War I, asked if
       the defendant could get him some liquor, and the defendant stated that he did not
       have any. Id. at 439. The agent asked again without result. After another request,
       the defendant left and returned with liquor. Id. The agent was at the defendant’s
       home for an hour to an hour and a half. Id. at 439-40. The Supreme Court
       determined that the act for which the defendant was prosecuted was instigated by
       the prohibition agent, that the defendant had no previous disposition to commit it
       but was a law-abiding citizen, and that the agent lured the defendant, otherwise
       innocent, to its commission by repeated and persistent solicitation. Id. at 441. We
       find that it is the nature and extent of the government solicitation that is relevant in
       an entrapment case and not just the passage of time.

¶ 92       Here, the government set up a sting, and the ad used in the sting was a picture
       of an 18-year-old who was available for sex. The government agents employed a
       bait-and-switch tactic: a picture of an 18-year-old woman was used in the ad to
       induce defendant to discuss having sex with minors. Defendant responded to the ad




                                                - 27 -
       by indicating at least four times that he was not interested in having sex with minors
       but was interested in sex with an adult: (1) “not interested in minors. You crazy?”
       (2) “18 is good but nothing under that too risky”; (3) “What if I just see u. Since
       your above 18”; and (4) “What about u how much for u.” In spite of defendant’s
       text messages that he did not want to have sex with minors, the State did not adhere
       to its protocol to discontinue texting with people who, like defendant, texted that
       they were looking for an adult.

¶ 93       Defendant sent several text messages, all relating to adult companionship, and
       although it has long been accepted that agents may use artifice to catch those
       engaged in criminal ventures, here, defendant’s request for an 18-year-old adult
       was ignored by the agents. See Sorrells, 287 U.S. at 445; People v. Outten, 13 Ill.
       2d 21, 24 (1958) (finding that entrapment constitutes a valid defense if the officers
       inspire, incite, persuade, or lure the defendant to commit a crime that he otherwise
       had no intention of perpetrating). To overcome first defendant’s refusal, then his
       reluctance, then his hesitancy to achieve capitulation, government agents made
       several offers, going so far as to deceive him that the underage girls’ mother was
       making the offer. In addition, starting with texts at 10:02 and 24 minutes later, at
       10:26, defendant asks how much for you (the mother), and Taub rebuffed his
       interest and returned to the underage minors. See People v. Kulwin, 229 Ill. App.
       3d 36, 40 (1992) (finding that defendant’s reluctance to engage in criminal activity
       was overcome by repeated government inducement); Poehlman, 217 F.3d at 701.

¶ 94       Here, the government’s use of subterfuge, deceitful representation, and coercive
       tactics shown by the numerous texts and interactions between law enforcement
       agents and defendant may have created the risk and established that defendant
       would not commit the crimes if left to his own devices but did so in response to the
       government’s inducement. See Sorrells, 287 U.S. at 441 (an agent asked for liquor
       and was twice refused, but upon asking a third time the defendant finally
       capitulated, and the Supreme Court found that the defendant was entrapped).

¶ 95       The question for the jury in this case was whether defendant with no prior
       criminal history and no history of engaging in sexual relations with minors is incited
       or induced by the government when he is solicited in a sting operation with an ad
       containing a picture of an 18-year-old but, upon making contact with the
       government, is encouraged to engage in sexual activity with minors.




                                               - 28 -
¶ 96        We reject the State’s contention that the evidence demonstrated that defendant
        was not induced and find that defendant has presented sufficient evidence that he
        was induced by the government’s agents. Thus, whether defendant was incited or
        induced by the government’s agents to commit the charged offenses is a question
        of fact for a properly instructed jury: a jury that received the legal definitions for
        the words “incited,” “induced,” and “predisposed.”


¶ 97                       2. Whether Defendant Was Predisposed to
                          Commit the Charged Offenses Is a Question of
                               Fact for a Properly Instructed Jury

¶ 98        The State maintains that the evidence established that defendant was ready and
        willing to commit the crime without persuasion and before his initial exposure to
        government agents. The State contends that evidence of defendant’s conduct after
        the initial contact by government agents remains relevant to the determination of
        predisposition. Although the State initiated the discussion about sex with minors,
        in the State’s view, defendant’s comments in the hotel between him and
        Siffermann, that he believed that “14 and 15 year-old girls were old enough to have
        sex” and the type of sex he would have with the girls as “porno sex,” are evidence
        of his predisposition to commit the charged offenses. The State argues that the
        government used minimal inducement and that defendant’s slight expression of
        hesitation supports that defendant was predisposed to commit the offenses.

¶ 99        There are six factors to be considered in determining whether a defendant was
        predisposed to commit a crime: (1) the character of the defendant, (2) defendant’s
        lack of a criminal record, (3) whether the defendant had a history of criminal
        activity for profit, (4) whether the government initiated the alleged criminal
        activity, (5) the type of inducement or persuasion applied by the government or the
        way in which it was applied, and (6) whether the defendant showed hesitation in
        committing the crime, which was only overcome by repeated persuasion. Ramirez,
        2012 IL App (1st) 093504, ¶ 38.

¶ 100       The evidence of the first factor favors defendant because (1) four character
        witnesses, his sister, his niece, and two coworkers who knew defendant, testified
        that he never said or acted in a way that indicated he was inclined or predisposed
        to having sex with minors; (2) there was no evidence in his computer that he had



                                                - 29 -
        inappropriate pictures of minors or Internet searches for child pornography;
        (3) there was no evidence in his phone that he had inappropriate pictures of minors
        or Internet searches for child pornography; and (4) there was no evidence that he
        previously tried to solicit a minor for sex.

¶ 101       The State counters defendant’s character evidence by pointing to defendant’s
        statements that “naturally they are old enough” but the “law says they are not” and
        that, “once a girl has her period, she’s ready for that kind of thing.” The State
        maintains that these statements indicate that defendant’s character was predisposed
        and susceptible to having sex with minors.

¶ 102       We find, and the State agrees, that the second, third, and fourth factors favor
        defendant. Defendant does not have a criminal record and does not have a history
        of engaging in criminal activity for profit, and the government initiated the alleged
        criminal activity and constructed the sting operation with a picture of an 18-year-
        old female to incite or induce individuals to begin a text discussion about having
        sex with minors.

¶ 103       The fifth factor, the type of inducement or persuasion applied by the
        government, as previously stated, may have crossed the line and entrapped
        defendant. Here, the State maintains that the amount of inducement in this case was
        “exceedingly minimal.” We observe that defendant’s eventual capitulation may
        have been in response to the government’s numerous texts and repeated attempts at
        persuasion. Taub and Siffermann continually diverted defendant by complimenting
        him and assuring him that it was okay, and by telling him that the minors wanted
        to participate. The government agents also incited and induced defendant and
        sanctioned the illegal activity by holding themselves out as the minors’ parent who
        consented to this illegal activity. The agents’ parental consent may have contributed
        to defendant’s decision to consider engaging in sexual activity with minors. See
        Russell, 411 U.S. at 429 (finding that to establish whether entrapment has been
        established, a line must be drawn between the trap for the unwary innocent and the
        trap for the unwary criminal); Jacobson, 503 U.S. at 548 (holding that government
        agents may not originate a criminal design, implant in an innocent person’s mind
        the disposition to commit a criminal act, and then induce commission of the crime
        so that the government may prosecute); Sorrells, 287 U.S. at 445 (same).




                                               - 30 -
¶ 104       Regarding the sixth factor, the State maintains that defendant’s hesitation was
        not in relation to having sex with minors but rather focused on the possibility of
        being set up and arrested. The State finds support in defendant’s comments that he
        was (1) “just nervous, like a set up or something,” (2) “when you’re telling me their
        ages, I’m like this sounds like they’re trying to like lure somebody in,” and
        (3) “leave me alone with my pants down and somebody might come in or
        something,” and he was nervous just saying their ages. Although, defendant’s
        reluctance may have been the result of caution, the fact remains that his earliest
        messages, which are the most indicative of his preexisting state of mind, showed
        he declined the offer of sex with minors and offered on two occasions to have sex
        with the adult texter: (1) “not interested in minors. You crazy?”; (2) “18 is good but
        nothing under that too risky”; (3) “What if I just see u. Since your above 18”; and
        (4) “What about u how much for u.” Defendant also said that he was “not like even
        into that.”

¶ 105       We acknowledge that, under the totality of the circumstances, defendant’s
        ultimate acquiescence in paying for sex with two minors must be considered.
        However, because defendant had no criminal history or involvement with minors,
        his acquiescence could have been the consequence of the government’s persuasive
        incitement or inducement. In addition, there is no requirement that defendant
        demonstrate an attempt to withdraw once induced into committing the offenses.
        People v. Poulos, 196 Ill. App. 3d 653, 663 (1990). In fact, the entrapment statute
        makes it clear that “[a] person is not guilty of an offense if his or her conduct is
        incited or induced.” 720 ILCS 5/7-12 (West 2014). The agents, acting as the
        minors’ mother, continually indicated that this was alright, that the minors had done
        it before, that they wanted to do it, and that defendant was “not crazy” or a “creep”
        for agreeing to engage in this criminal conduct. See Jacobson, 503 U.S. at 553-54
        (determining that, when the government’s quest for convictions leads to the
        apprehension of an otherwise law-abiding citizen who, if left to his own devices,
        likely would have never run afoul of the law, the courts should intervene).

¶ 106       Defendant’s predisposition evidence established (1) no criminal background,
        (2) no criminal history of interacting with minors, and (3) no minors’ pictures on
        his phone or computer prior to texting with the government. Therefore, we reject
        the State’s contention that the evidence established that defendant was predisposed
        to commit the offenses and find that defendant presented sufficient evidence that




                                                - 31 -
        he may not have been ready and willing to commit the crimes without government
        persuasion. Accordingly, we find that whether defendant was predisposed to
        commit the offenses prior to interacting with the government is a question of fact
        for a properly instructed jury.


¶ 107                                   III. CONCLUSION

¶ 108        In summary, we find that defense counsel erred where he (1) acquiesced to the
        circuit court’s responses to the jury questions regarding the “legal definition” of
        “incited,” “induced,” and “predisposed,” which are material terms in the
        entrapment instruction; (2) after presenting defendant’s entrapment defense, did not
        object to the State’s closing argument that misstated the State’s burden on two
        issues to be analyzed and considered by the jury in the entrapment instruction:
        (a) the government’s incitement and inducement of defendant and (b) defendant’s
        predisposition to commit the offenses because the government merely afforded him
        the opportunity; and (3) failed to present evidence of defendant’s lack of a criminal
        record, which addresses whether defendant was predisposed, an issue in the
        entrapment instruction. We hold that Strickland prejudice resulted from defense
        counsel’s cumulative errors, which constituted deficient performance and
        established his ineffectiveness, rendering the jury deliberations and verdict
        unreliable. Accordingly, we reverse defendant’s convictions and remand the cause
        to the circuit court for a new trial.

¶ 109       In addition, we must review the sufficiency of the evidence to determine
        adequacy for double jeopardy purposes. After reviewing the evidence in the light
        most favorable to the State, we conclude that the evidence is sufficient to support
        the jury’s verdicts beyond a reasonable doubt. Because we remand for a new trial,
        we need not address defendant’s request for cross-relief.


¶ 110      Appellate court judgment affirmed.

¶ 111      Circuit court judgment reversed and remanded.


¶ 112      JUSTICE MICHAEL J. BURKE, dissenting:




                                               - 32 -
¶ 113       A defendant who claims his trial counsel was ineffective must show both that
        (1) counsel’s performance was deficient and (2) prejudice resulted from that
        deficiency. People v. Eubanks, 2021 IL 126271, ¶ 30 (citing Strickland v.
        Washington, 466 U.S. 668, 681, 691-92 (1984)). The majority concludes that
        defense counsel was deficient for (1) not objecting to the State’s closing argument
        on entrapment, (2) acquiescing to the trial court’s decision not to give a
        supplemental instruction on the definition of “predisposed,” and (3) failing to
        present evidence that defendant lacked a criminal history. The majority does not
        address whether the result of the proceeding would have been different absent
        counsel’s omissions, as if resolving the Strickland performance issue in defendant’s
        favor is dispositive. People v. Manning, 241 Ill. 2d 319, 327 (2011). Regardless of
        whether counsel was deficient, defendant was not prejudiced by counsel’s
        presentation of the entrapment defense. People v. Cherry, 2016 IL 118728, ¶ 24 (a
        defendant’s failure to establish either deficient performance or prejudice precludes
        a finding of ineffective assistance of counsel).

¶ 114       The entrapment defense consists of two related elements: (1) government
        incitement or inducement of an offense and (2) the defendant’s lack of
        predisposition to commit the offense. Mathews v. United States, 485 U.S. 58, 63
        (1988). The majority concludes that “once defendant sufficiently raises an
        entrapment defense, the entrapment statute requires the State to prove (1) defendant
        was predisposed and (2) the government agents merely afforded him the
        opportunity or facility for committing the offenses.” Supra ¶ 73 (citing 720 ILCS
        5/7-12 (West 2014)). The majority misreads the entrapment statute and prior
        decisions on the issue.

¶ 115       According to the majority, the State must prove predisposition in every
        entrapment case and cannot rebut the defense by disproving government
        inducement alone. This means that slight evidence of government inducement does
        not just entitle a defendant to the entrapment instruction, it removes the inducement
        issue from the jury’s consideration entirely. The majority’s interpretation renders
        the first half of the instruction superfluous.

¶ 116       It is well settled that the pattern instruction should be given when a defendant
        presents slight evidence of entrapment, which is defined as government inducement
        and a lack of predisposition to commit the offense. People v. Placek, 184 Ill. 2d




                                               - 33 -
        370, 380-81 (1998) (“[T]o establish the entrapment defense, the evidence must
        show (1) that the State improperly induced the defendant to commit the crime and
        (2) that the defendant lacked the predisposition to commit the crime.”). Even if the
        trial court exercises its discretion in giving the instruction, the entrapment defense
        nevertheless fails if the State proves beyond a reasonable doubt that (1) the
        government did not incite or induce the offense or (2) the defendant was
        predisposed to commit the offense. The pattern instruction on entrapment and the
        State’s closing argument accurately articulated the elements of entrapment and the
        State’s burden of proof. Moreover, the jury heard overwhelming evidence that the
        government did not incite or induce defendant to commit the offense. Under these
        circumstances, defendant has not demonstrated prejudice under Strickland, and his
        ineffective-assistance claim fails. I respectfully dissent.


¶ 117                                   A. Closing Argument

¶ 118       The majority concludes trial counsel was ineffective for failing to object to the
        State’s closing argument on inducement and predisposition, because the State
        “misstated the issues to be decided by the jury.” Supra ¶ 85. The prosecutor told
        the jury, “[i]f you find that the police did incite or induce him, then you can look at
        the next step,” indicating predisposition. The appellate court found the State had
        improperly directed the jury to consider inducement before predisposition. 2020 IL
        App (2d) 170900, ¶ 46. The majority does not explain how the State’s two-step
        articulation of entrapment was error, except to summarily conclude that the State
        could rebut the entrapment defense only by proving defendant was predisposed to
        commit the offense and the government merely afforded him the opportunity. Supra
        ¶ 77.

¶ 119       The prosecutor also told the jury that the State had the burden to prove that
        defendant “was willing to do this and the opportunity was there.” The majority
        agrees with defendant that the jury was misled on the predisposition element
        because the jury was not explicitly instructed on the “reference to the temporal
        focus.” Supra ¶ 79.

¶ 120       The question of whether defendant was prejudiced by counsel’s failure to object
        turns on whether the State’s closing argument misstated the law on entrapment,
        which it did not. The Illinois entrapment statute provides



                                                - 34 -
               “A person is not guilty of an offense if his or her conduct is incited or
           induced by a public officer or employee, or agent of either, for the purpose of
           obtaining evidence for the prosecution of that person. However, this Section is
           inapplicable if the person was pre-disposed to commit the offense and the public
           officer or employee, or agent of either, merely affords to that person the
           opportunity or facility for committing an offense.” 720 ILCS 5/7-12 (West
           2014).

¶ 121       Section 7-12 matches the pattern instruction on entrapment, which also sets
        forth the inducement and predisposition elements separately in two sentences:

               “It is a defense to the charge made against the defendant that he was
           entrapped, that is, that for the purpose of obtaining evidence against the
           defendant, he was incited or induced by [(a public officer) (a public employee)
           (an agent of a public officer) (an agent of a public employee)] to commit an
           offense.

               However, the defendant was not entrapped if he was predisposed to commit
           the offense and [(a public officer) (a public employee) (an agent of a public
           officer) (an agent of a public employee)] merely afforded to the defendant the
           opportunity or facility for committing an offense.” Illinois Pattern Jury
           Instructions, Criminal, No. 24-25.04 (4th ed. 2000) (hereinafter IPI Criminal
           4th).

¶ 122       The entrapment statute and the pattern jury instruction have the same plain and
        ordinary meaning. A person is entrapped if the government incites or induces the
        commission of an offense. But even if the person is incited or induced by the
        government, the person is not entrapped (i.e., “this Section is inapplicable”) if he is
        predisposed to commit the offense and the government merely affords the
        opportunity for criminality. Stated another way, a person is not entrapped under
        section 7-12 if (1) the government does not incite or induce or (2) the predisposition
        clause renders section 7-12 inapplicable.

¶ 123       Logic dictates that, because a defendant is entrapped if (1) the government
        incites or induces and (2) the defendant lacks predisposition, a defendant is not
        entrapped if (1) the government does not incite or induce or (2) the defendant is
        predisposed.




                                                - 35 -
¶ 124        The majority’s misapprehension of the law can be traced to what a defendant
        must show to claim entrapment and how the burden shifts to the State to disprove
        it. The trial court gave the pattern instruction based on a finding that at least slight
        evidence supported the affirmative defense. 3 People v. Hari, 218 Ill. 2d 275, 296
        (2006) (where there is some evidence to support an affirmative defense instruction,
        the trial court’s refusal to instruct the jury constitutes an abuse of discretion even if
        the evidence is conflicting, because “[v]ery slight” evidence upon a given theory
        will justify giving the instruction). Once a defendant presents some evidence to
        support an entrapment defense, the State bears the burden to rebut the defense
        beyond a reasonable doubt, in addition to proving all the elements of the crime.
        Placek, 184 Ill. 2d at 381.

¶ 125       “[T]o establish the entrapment defense, the evidence must show (1) that the
        State improperly induced the defendant to commit the crime and (2) that the
        defendant lacked the predisposition to commit the crime.” (Emphases added.) Id.
        at 380-81. The State bears the burden of proof at trial, but the State is not the party
        establishing the defense. The State is charged with rebutting the defense. A
        defendant claiming entrapment must show slight evidence of government
        inducement and a lack of predisposition. Conversely, for the State to prevail, the
        evidence must show a lack of government inducement or defendant’s
        predisposition, and the State has the opportunity to present evidence on both. The
        State must disprove entrapment beyond a reasonable doubt, but it need only rebut
        one of the two elements to do so.

¶ 126       The majority concludes that, once a defendant sufficiently raises an entrapment
        defense, section 7-12 requires the State to prove the defendant was predisposed to
        committing the offense and the government agents merely afforded him the
        opportunity or facility to do so. Supra ¶ 73. The majority’s interpretation conflicts
        with the plain and ordinary meaning of the entrapment statute and the pattern


            3
             One could argue the trial court would not have abused its discretion had it denied the
        entrapment instruction, based on the undisputed evidence that the government simply offered
        defendant the opportunity to commit the offense. Jacobson v. United States, 503 U.S. 540, 550
        (1992) (“Had the agents in this case simply offered petitioner the opportunity to order child
        pornography through the mails, and petitioner–who must be presumed to know the law–had
        promptly availed himself of this criminal opportunity, it is unlikely that his entrapment defense
        would have warranted a jury instruction.”).




                                                     - 36 -
        instruction. If the State presents proof beyond a reasonable doubt that the defendant
        was not incited or induced by the government to commit the offense, the person is
        not entrapped, even if the trial court has exercised its discretion to give the
        instruction based on slight evidence.

¶ 127       Moreover, the issues instruction on entrapment states the proposition “[t]hat the
        defendant was not entrapped,” not that the defendant was not predisposed. IPI
        Criminal 4th No. 24-25.04A. Entrapment is composed of government inducement
        and a lack of predisposition. If, as the majority claims, the State cannot rebut
        entrapment by disproving government inducement, both the definition instruction
        and the issues instruction would refer only to predisposition.

¶ 128       The majority, by deciding that slight evidence of government inducement
        removes the issue from the jury’s consideration, has turned the law of affirmative
        defenses on its head. For example, an instruction for self-defense is given in a
        homicide case where there is some evidence in the record that, if believed by a jury,
        would support a claim of self-defense. People v. Everette, 141 Ill. 2d 147, 157
        (1990). Like entrapment, self-defense is an affirmative defense, meaning that,
        unless the State’s evidence raises the issue involving the alleged defense, the
        defendant bears the burden of presenting evidence sufficient to raise the issue. Id.
        But under the majority’s reasoning, slight evidence of self-defense would remove
        the issue from the jury’s consideration entirely and preclude the State from
        rebutting the defense beyond a reasonable doubt.

¶ 129       Slight evidence supporting an affirmative defense shifts the burden to the State
        to disprove the elements of the defense beyond a reasonable doubt. But the
        majority, without explanation, denies the State the opportunity to meet its burden
        of disproving one of those elements—government inducement—in entrapment
        cases. When a trial court exercises its discretion in giving the entrapment
        instruction, the burden of proof shifts to the State to disprove inducement or prove
        predisposition beyond a reasonable doubt. United States v. Mayfield, 771 F.3d 417,
        440 (7th Cir. 2014) (the State may prevail “by proving either that the defendant was
        predisposed to commit the crime or that there was no government inducement”
        (emphasis omitted)).

¶ 130       Inducement and lack of predisposition are related elements (Mathews, 485 U.S.
        at 63) that are set forth separately in the two sentences of section 7-12. The majority



                                                - 37 -
        is correct that the first sentence comprises the inducement element. The majority
        also concludes that the second sentence, which comprises the predisposition
        element, requires the State to prove beyond a reasonable doubt that the government
        merely afforded the opportunity or facility for committing an offense. I wish to
        clarify that the second sentence of section 7-12 does not comprise both the
        government-inducement and predisposition elements. 720 ILCS 5/7-12 (West
        2014). Affording the opportunity to commit an offense is not the same as
        inducement:

           “[I]nducement means more than mere government solicitation of the crime; the
           fact that government agents initiated contact with the defendant, suggested the
           crime, or furnished the ordinary opportunity to commit it is insufficient to show
           inducement. Instead, inducement means government solicitation of the crime
           plus some other government conduct that creates a risk that a person who would
           not commit the crime if left to his own devices will do so in response to the
           government’s efforts.” Mayfield, 771 F.3d at 434-35.

¶ 131       The State cannot simultaneously prove (1) a lack of government inducement
        and (2) government inducement plus defendant’s predisposition. The statute’s
        references to predisposition and opportunity simply reflect the relatedness of
        entrapment’s two elements. If a defendant is predisposed to commit the offense, he
        will require little or no inducement to do so, just an opportunity; conversely, if the
        government must work hard to induce a defendant to commit the offense, it is far
        less likely that he was predisposed. See United States v. Poehlman, 217 F.3d 692,
        698 (9th Cir. 2000). The prosecutor, when arguing to the jury that defendant “was
        willing to do this and the opportunity was there,” was paraphrasing the second
        sentence of section 7-12. People v. Wheeler, 226 Ill. 2d 92, 123 (2007) (a prosecutor
        has wide latitude in making closing arguments).

¶ 132       Moreover, any error that might have resulted from the prosecution’s argument
        concerning a two-step analysis of the entrapment elements was cured when both
        sides argued—and the trial court instructed the jury—that the State bore the burden
        of proving that defendant was “not entrapped.” Even if the jury was mistaken that
        it must consider government inducement before defendant’s predisposition,
        defendant was not prejudiced. As explained below, the evidence of a lack of
        government inducement was overwhelming.




                                                - 38 -
¶ 133                                B. Supplemental Instruction

¶ 134       Assuming arguendo that counsel was deficient for failing to tender a definition
        of “predisposed” when the jury twice asked for one, defendant has failed to show a
        reasonable probability that the result of the proceeding would have been different
        if counsel had requested an instruction. See Manning, 241 Ill. 2d at 327. Counsel’s
        omission neither undermined the confidence in the outcome nor rendered the result
        of the trial unreliable or fundamentally unfair because the jury had been properly
        instructed on entrapment. See People v. Evans, 209 Ill. 2d 194, 220 (2004).

¶ 135       The commonly understood meaning of “predisposed” and its legal definition in
        the entrapment context are the same. Defendant was not prejudiced when counsel
        acquiesced to the trial court’s decision not to define “predisposed,” because the
        instructions that were given stated the law correctly.

¶ 136      “Predisposed” means “having a predisposition,” “inclined,” or “susceptible.”
        Webster’s Third New International Dictionary 1786 (1993). “Predisposition” is
        similarly defined as “[a] person’s inclination to engage in a particular activity.”
        Black’s Law Dictionary 1216 (8th ed. 2004).

¶ 137       Consistent with the dictionary definitions, “predisposition” in the entrapment
        context refers to the defendant’s inclination to engage in criminal activity. It is well
        settled that “predisposition” means the defendant was ready and willing to commit
        the crime without persuasion and before his or her initial exposure to government
        agents. People v. Bonner, 385 Ill. App. 3d 141, 146 (2008) (quoting People v. Criss,
        307 Ill. App. 3d 888, 897 (1999)); see also People v. Ramirez, 2012 IL App (1st)
        093504, ¶ 38; People v. Sanchez, 388 Ill. App. 3d 467, 474 (2009).

¶ 138       The commonly understood meaning of “predisposition” already incorporates
        the relevant point at which the defendant’s disposition should be determined.
        “Quite obviously, by the time a defendant actually commits the crime, he will have
        become disposed to do so.” Poehlman, 217 F.3d at 703. However, “the relevant
        time frame for assessing a defendant’s disposition comes before he has any contact
        with government agents, which is doubtless why it’s called predisposition.”




                                                 - 39 -
        (Emphasis in original.) Id. (citing Jacobson v. United States, 503 U.S. 540, 549
        (1992)). “Predisposition” contains the prefix “pre” because the relevant timeframe
        for assessing a defendant’s disposition to commit the offense is before he has any
        contact with government agents.

¶ 139       The jury received the pattern instruction, which itself gives temporal context to
        “predisposed” by referring to contact with government agents, who merely afford
        the opportunity for committing the offense. IPI Criminal 4th No. 24-25.04 (“the
        defendant was not entrapped if he was predisposed to commit the offense and [a
        government agent] merely afforded to the defendant the opportunity or facility for
        committing an offense”).

¶ 140       Illinois courts have long held that, “[w]hen words in a jury instruction have a
        commonly understood meaning, the court need not define them with additional
        instructions. [Citation.] This is especially true where the pattern jury instructions
        do not provide that an additional definition is necessary.” Sanchez, 388 Ill. App. 3d
        at 477-78; People v. Trout, 2021 IL App (1st) 191733-U, ¶ 20; Schnitker v.
        Springfield Urban League, Inc., 2016 IL App (4th) 150991, ¶ 40; People v. Clark,
        2015 IL App (3d) 140036, ¶ 34; People v. Manning, 334 Ill. App. 3d 882, 890
        (2002); People v. Washington, 184 Ill. App. 3d 703, 708-09 (1989); People v.
        Hicks, 162 Ill. App. 3d 707, 713 (1987) (a term employed in a general, nontechnical
        context need not be defined as long as nothing in the instruction obscures its
        meaning); People v. Johnson, 98 Ill. App. 3d 228, 234 (1981) (an instruction
        specifically defining “theft” is unnecessary because the word in common usage
        generally means the unlawful taking of property). The pattern instruction on
        entrapment given in this case (IPI Criminal 4th No. 24-25.04) neither obscured the
        meaning of its terms nor required additional definitions. Under the unique
        circumstances presented here, defendant has not shown a reasonable probability
        that the result of the proceeding would have been different if counsel had tendered
        a supplemental instruction in response to the jury’s questions. Manning, 241 Ill. 2d
        at 327.

¶ 141       The majority summarily concludes that “counsel’s error [in not tendering a
        definition] resulted in the jury being improperly instructed on how to apply the
        legal terms to the facts and prevented them from analyzing the evidence to
        determine defendant’s guilt.” (Emphasis added.) Supra ¶ 70. The majority does not




                                               - 40 -
        bother to discern the common meaning of “predisposed” or attempt to contrast it
        with the legal definition. The majority characterizes the trial court’s response as
        “prejudicial error,” without assessing the probability that the result of the
        proceeding would have been different if counsel had tendered a supplemental
        instruction. The majority cites no authority for the proposition that Strickland
        prejudice may be presumed when counsel fails to tender a definition requested by
        the jury. But the majority opinion could be interpreted to mean that prejudice results
        any time the trial court declines the jury’s request to define a word in an instruction,
        even if the commonly understood meaning and the legal definition are the same.
        Imposing such a rule, especially in a case like this where the pattern instruction
        does not call for an additional definition, risks misleading the jury depending on
        how a commonly understood word is defined.


¶ 142                                C. Government Inducement

¶ 143       Finally, the outcome of the proceeding would not have been different absent all
        of counsel’s omissions because the evidence disproving government inducement
        was overwhelming. “Inducement” means government solicitation of the crime plus
        some other government conduct that creates a risk that a person who would not
        commit the crime if left to his own devices will do so in response to the
        government’s efforts. Mayfield, 771 F.3d at 434-35. The additional government
        conduct can include repeated attempts at persuasion; fraudulent representations;
        threats; coercive tactics; harassment; promises of reward beyond that inherent in
        the customary execution of the crime; or pleas based on need, sympathy, or
        friendship. Id. at 435; see also Bonner, 385 Ill. App. 3d at 145 (inducement to
        commit drug offense shown where government informant not only furnished the
        opportunity but solicited “constantly” and overcame the defendant’s refusals by
        offering sexual favors).

¶ 144      The State concedes the government agents solicited defendant to pay for sex
        with underage girls. The majority describes the government’s tactics as a “bait-and-
        switch” involving an advertisement with “a picture of an 18-year-old woman.”
        Supra ¶ 92. The poster’s age was listed as “18,” but the photograph depicts a
        postpubescent female from the neck down who easily could have been under 18.
        Regardless of her age or whether the government engaged in a “bait and switch,”




                                                 - 41 -
        resorting to artifice to post the advertisement was not improper because these types
        of crimes are committed in secret. See People v. Outten, 13 Ill. 2d 21, 24 (1958).

¶ 145       The brief timeline, the content, and the tone of defendant’s contact with the
        government agents disproves the inducement element. Defendant answered the
        advertisement at 10:02 p.m. Less than 10 minutes later, at 10:11 p.m., Agent Taub
        informed defendant that the girls available for sex were 14 and 15 years old.
        Defendant responded that he was not interested in minors because they were “too
        risky,” and he inquired whether Agent Taub was “affiliated with the law or
        something.” Agent Taub reassured defendant, and at 10:19 p.m., defendant
        volunteered that “naturally, [the girls] were old enough” to have sex, even if “the
        law says they are not.”

¶ 146       Within 11 minutes of learning the girls’ ages, defendant asked for more
        photographs and for the location of the hotel where they would be made available
        for sex. Within 17 minutes of learning their ages, defendant sent a text message
        agreeing to pay $200 for sex with girls he thought were 14 and 15 years old.

¶ 147       At the hotel, Agent Siffermann posed as the girls’ mother. Defendant made
        several comments expressing nervousness. After each comment, Agent Siffermann
        gave a one-word response, such as “Ok,” “Sure,” or “Yeah.” Agent Siffermann did
        not cajole defendant or try to persuade him to have sex with minors. She merely
        explained that she preferred to “meet the guys first just to make sure” they were not
        “creeps.” Defendant replied that, even though he “just found out” about the girls’
        ages, he “had to come by” because he was “curious.”

¶ 148       Defendant told Agent Siffermann he was “nervous” the transaction was a “set
        up or something.” She replied, “you can see me, I’m here, so everything’s fine,”
        indicating the opportunity to commit the offense. Defendant reiterated that, “when
        you’re telling me their ages, I’m like this sounds like they’re trying to lure
        somebody in.” Agent Siffermann replied she preferred to “meet everyone first
        ahead of time just to make sure that they’re safe.” Moments before retrieving $200,
        defendant stated “I mean like naturally I think that you know, once a girl has her
        period she’s ready for that kind of thing but *** legally obviously *** it’s not the
        right thing.”




                                               - 42 -
¶ 149       The text-message exchange and the hotel-room conversation prove the
        government agents merely afforded defendant the opportunity to commit the
        offense; the agents did not engage in additional conduct amounting to inducement.
        When defendant was offered the opportunity to have sex with an underage girl, he
        did not cut off communication or express disgust. Instead, he sought and received
        assurances that the agents were not law enforcement, and within minutes, he agreed
        to pay for sex with two girls he believed to be 14 and 15 years old. Defendant
        repeatedly expressed curiosity and twice cited the girls’ physical maturity to
        rationalize his decision. To the extent defendant expressed nervousness, it was only
        over the risk of getting caught. By contrast, the agents did not beg, threaten, coerce,
        harass, promise an extra reward, or make pleas based on need, sympathy, or
        friendship. When afforded the opportunity to pay for sex with underage girls,
        defendant talked himself into it within minutes.

¶ 150       Under these undisputed facts, there was no risk that a person who would
        otherwise not commit the crime would do so in response to the government’s
        efforts. In light of the overwhelming evidence of lack of inducement, defendant has
        not shown a reasonable probability that the outcome of the trial would have been
        different if counsel had tendered a definition for “predisposed,” objected to the
        State’s argument on entrapment, or informed the jury of defendant’s lack of a
        criminal history.


¶ 151                                       D. Conclusion

¶ 152        A defendant is entitled to the pattern entrapment instruction if he presents slight
        evidence of government inducement and his own lack of predisposition. When the
        trial court allowed defendant to present the entrapment defense, the burden shifted
        to the State to disprove inducement, or prove predisposition, beyond a reasonable
        doubt.

¶ 153       Counsel’s omissions at trial did not prejudice defendant because neither the
        instruction on entrapment nor the prosecution’s closing argument misstated the law
        and the State disproved the government-inducement element by overwhelming
        evidence. For the preceding reasons, I would reverse the judgment of the appellate
        court and address the issues raised by defendant in his cross-appeal.




                                                 - 43 -
¶ 154   JUSTICES THEIS and CARTER join in this dissent.




                                      - 44 -
                                                                APPENDIX I

                                                                                                                            Page l of l


                                                           keyword                     adult

                                                                                                 chicago, ii t,e,e, las"heels

b3ekpage OOW        >    Chicago adutt entertainment > chiCOOO esgorts



young warm and ready:) - 18
Posted· lhursCt me at 630-five 2 four-four 8 four 8..
100 donation for hh
150 donation full hour

PostMs age: 18

       • Location: West Chicagoland, aurora, naperville, batavia
                                                                                                       Enlarge Picture
       • Post ID: 25401021 Chicago


 E-m,i lthis ild




l.9il11) I ~0(11Q-k'l   I I l_e•~ I I 'nv~1~ I l ~JU} I ~-0.f.e.ly I O 2015 OOWJ:thl \;OIH

Chl~,bad)S                                        APPENDIX II


Peo ple v. Sh ane R. Lewis, 15 C F 44
Aurora Police Report #15-522
S.A. SIFFERMANN: l li!

LEW IS: Hello, I'm ( Inaudible)

S.A. SIFFERMANN: Come on in, good, how are you?

LEWIS: Good, how a re you?

S.A. SIFFERMANN: I'm Michelle.

LEWIS: Shane.

S.A. SIFFERMANN: Come in, sit down.

LEWlS: Nice to see you.

S.A. SlfFERMANN: Thanks. Nice 10 see you. Sorry.

LEWIS: Smells like you j ust got done c-ooking

S.A SlfFERMANN: No.

LEWIS: No? Smells like cooking..

S.A. SIFFERMANN: No, no, we got Lake out.

LEWIS: Gotcha.

S.A. SrFFERMANN: So, um, so you're good, you want the 14 year o ld and ..

LEWIS: I 'm, I'm a little nervous, the age like, it's not like I'm even in to that, honestly.

S.A. S IFFERMANN: Ok.

LE\VJS: Um, I didn' t have any clue like that when l texted you originally.

S.A. S IFF£RMANN: Ok.

LE\VJS: Out I put four o r five hits out here, you're the only one 10 answer me.

S.A. S IFFERMANN: Ok, ok.

LEW IS: So I don't, in all honestly I'm very nervous to tell you the truth, like I feel. ..
SA S IFFERMANN: Sure.

LEWIS: ... weird about it with them being young like that.

                                                 1 of7
                                                                           PEOPLE'S F,XHllllT II_&
                                                                           IN)i:> 11"\Ji'NTUi'lf'ATlON




                                                - 46 -
                                                                          Peoplev. Shane Lewis, l5CF44


S.A. SlFFERMANN: Ycab, ok, um.

LEWIS: (laugh) You know what I nmrn?

S.A. SlfFERMANN: Yeah. Well !hat's

LEWIS: And I j us1 like.

S.A. SIFFERM/\NN: ...that's why, I. like to, I like lo meet tl1e guys first just to make sure that
they' re not. ..

LEWIS: I don' t even know ...

S./\ . SlFFERMANN: ... erozy

LEW[$: ... like reall y I just found out, I just like I'm curious, 1ha1's why J had to ...

S.A. Sll'fERMANN: Yeah.

LEWIS: ...come by. I think I am morc,just nervous, like set up or something, you know what I
mean?

S.A. SIFFERMANN: Yeah, no, I mean ...

LEWIS: Like ...

S.A. SlFFERYIANN: I think it w                                                                     People v. Shane Lewis, IS CF 44


LEWIS: .. .that likes younger girls.

S.A. SIFFERMANN : Oh fuck no. Yeah.

LEWIS: Yeah.

S.A. SIFFERMANN: I just like 10 meet everyone ru·st ahead of time just to nmke sure 1ha1
they're safe. You know ...

LEWIS: And I was thinking that ifit was a trap, they would probably advenise on OackPage that
it was younger and you didn't, you know what 1 mean ...

S.A. SIFFERMANN: No.

LEWIS: (Inaudible)

S.A. SIFFERMANN: And you have to 1cll someone if they're a cop and l'rn 1101 a cop.

LEWIS: That's why I asked.

S.A. SIFFER.MANN: And you're not a cop.

LEWIS: Tilat's why I asked you ...

S.A. SIFFERMANN: Yeah, exactly.

LEWIS: ...that (inaudible).

S.A. SIFFERMANN: Cuz otherwise, yeah.

LEWIS: It's hot in here.

S.A. SIFFERMANN: Yeah, take your coat off. Relax. So I just want to be sure, um, before
ahead of time, li.ke I like to meet everybody, but you know you look like a nice guy so I'm not as
worticd. You can gel some real creeps out there.

LEWIS: Sure.

S.A. SIFFER.MANN: ... you know what I mean? Um .. .

LEWIS: I j ust Wllllna get shizzcd.

S.A. SIFFERMANN: Yeah. (laughing) So, I just want to make sure that: no anal,

LEWIS: No.


                                            Page 3of 7




                                              - 48 -
                                                                      Peopfev. Shane Lewis,   ts CF 44

S.A. SlFFE!UvlANN: Ycah, and condoms.

LEWIS: Fine.

S.A. STFFERMANN: No ,natter what. Ok. So, um, I' ll bring both girls up, do you, do you know
ahe~d of time, like I just want to prepare them, they have a little bit of experience. but obviously
they' re not like, they' re not pros. You know what I mean.

LEWIS: Sure, sure.

S.A. S! FFERMANN: I mean, they're younger so, did you . ..

LE\VlS: I don't really have much of a plan now I guess I was more jusl kind of curious and
nervous at the same time but um. ..

S.A. SIFFERMANN: Yeah.

LEWIS: .. . um. are, I mean we, we can show them the way.

S.A. SIFFERMANN: Ok, ok.

LEWIS: You're not weird about that if you're there and I'm like do this or tell them to do that.

S.A. SIFFER.MANN: No, I'm go1ma tell them ahead of time and then I'll be close. I, r will be
honest with you, I'll be right outside ...cuz I don't. . .thcrc's only so much I can do you know,
cuz, they'll like, you lmow, one's my stepdaughter and Ll1e other girl's my da11g)1ter, the 14 year
old's my daugh.ter, so, I'm stil l like, you know, like, so I'll be close by.

LEWIS: Well I knew you would be here cuz that kind of makes me more nervous cuz I mean I
feel like you' re going to leave me alone with them too. And then ...

SA SIFFERMANN: Ok.

LEWIS: Somcthing's going to happen.

S.A. SIFFERMANN: Ok, that's fine, that's tine, I mean I can just stay in the bathroom with the
door open.

LEWIS: You know what I'm saying though?

S.A. SIFFERMANN: Yeah, I see it, yeah, yeah.

LEWIS: Leave me alone with my pants down and somebody might come in or someth.ing.

S.A. SIFFERMANN: Oh, fuck no, that would be . .. 110, no, yeah, um.


                                             Page 4 of 7




                                              - 49 -
                                                                      People v. Shane Lewis, 15 CF 4'1


LEWIS: The girls have school tomorrow?

S.A. SIFFERl\.fANN: Yeah.

LEWIS: Yeah.

S.A. SIFFERMANN: Yeah, it's a late Slarl.

LEWJS:Ok.

S.A. SIFFERMANN: So, but we'll be gone by, I mean check out's like at noon or somethi ng.

LEWIS: (inaudible)

S.A. SIFFERMA~N: We'll be gone before then. Dur they have their own routine in the moming
anyway, it takes them too long to get ready, and I usually have to clean up the place cuz they' re
teenagers and they l\ickin trash everything you kJ1ow what I mean?

LEWIS: You sure Lhcy'rc l mean they' re totally cool wi1hout lhc (inaudible)?

S.A. S!FPERMANN: Yeah, I'm going to call them ahead of time, like it's ok, like I met him,
he's not some ugly freak, you know, 'cu.z there are some freaks out there and I meet them and
I'm like 110, sorry pretty much, you know.

LEWIS: 111is makes me nervous just saying their ages, like why                                                                            Peoplev. Shane Lewis, 15 CF 44


S.A. SIFFERMANN: Ok.

LEWIS: Like porno sex, _just sex.

SA SIFFERM/\NN : Ok, well you're good, you seem like a good guy.
LEWIS: I'm a good man, I'm j ust really nervous so I don't really know .....

S.A. SIFFERMANN: Yeah. No.

LEWIS: ... so you have to stay bere too, I don't like you leaving I feel like someone's

S.A. SIFFERMANN: Oh, I won' t, I won't leave then, I ' II just finish brushing my teeth.

LEWIS: I'm not gonna give any money to them, only to you.

S.A. SIFFERMANN: Ok, ok.

LEWIS: (inaudible)

S.A. SIFFERMANN: Do you have money?

LEW IS: Yeah.

S.A. SIFFERMANN: I j ust want to make sure yeah.

S.A. SIFFERMANN: Are you here for work?

LEWIS: Yeah.

S.A. SIFFERMANN: For Iike for a week? Cuz we could be here.

L£W IS: Just until Saturday night.

S.A. SffFERMANN: I guess it's cold in Philadelphia 100, though.

LEW IS: It is, not quite this cold but it's still cold yeah.

S.A. SIH'ERMANN: Yeah.

LEW IS: It was ti.Ice, it was getting cold when I lcf\ there actually so

S.A. SIFF£RMANN: Yeah. Have you been here like through the holidays?

LEWIS: No, I j ust got here Tuesday.


                                               Page 6 of 7




                                                 - 51 -
                                                                         Peoplev. Shane l ewis, 1SCF 44


S.A. SIFPERMANN: Oh, ok.

S.A. SlFPERMANN: Arc you staying close by?

LEWIS: Downers Grove, do you know where that's at?

S.A. SIFFERMANN: Yeah.

L£WJS: Not too far.

S.A. SIFFERMANN: No.

LEWIS: Twenty minutes or so.

S.A. SIFFERMANN: Ok.

LEWIS: You from here?

S.A. SIFFERMANN: Yeah, So11th Side. I've been to Philadelphia, I tried all the cheese cake,
it's ok. Ok, I'm just gonna tell them it's fine. Ok, I'm just gonna bn,sh my teeth. I'll be right
here.

LEWIS: All right, all right.

POLICE l: Police. Don't move.

LEWIS: I didn' t do anything, sir.

POLICE 2: Stand 11p, stand up.

POLIC£ I: Put your hands behind your back .

LEW IS: I told her I didn' t \.\'llllt anything to do with yo11nger, young, young, that's what J told
her. I said ...

POLICE I: Any guns, knives, weapons or anything?

LE\VIS: No.

1'01,J CE I: Anything in your waistband?

LEW IS: No, nothing's in there.



                                     END OF TRANSCRIPTION

                                               Page 7 or 7




                                                - 52 -